Lore, C. J.,
delivered the opinion of the Court.
The statute provides that the Justice shall be satisfied either on the oath of the plaintiff or otherwise, and the record in t.hia case shows that the Justice was satisfied by the statement of the party.
On the second and third exceptions, the Court hold that the 30th day of May, although it is a legal holiday, is not a dies non in the sense that the Sabbath is; and that the Justice could lawfully make a forthwith summons returnable, and render judgment on that day.

Judgment below affirmed.